United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   May 24, 2005
                         FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                              No. 04-30850



ROXANNE G. FONTENOT,

                                             Plaintiff-Appellant,

                                 versus

CHRISTOPHER E. BUUS; ET AL,

                                             Defendants,

DAVIDSON, INC.; JELD-WEN, INC.,

                                             Defendants-Appellees.




             Appeal from the United States District Court
         For the Western District of Louisiana, Lake Charles


                    (USDC No. 2:02-CV-2596-JTT-APW)


Before HIGGINBOTHAM, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.